         Case 1:18-cv-06505-AJN Document 27 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    8/25/2020


Susan Volpe, et al.,

                       Plaintiff,
                                                                            18-cv-6505 (AJN)
               –v–
                                                                                 ORDER
New England Motor Freight, Inc., et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

      The parties are hereby ordered to give a status update concerning the status of Defendant
New England Motor Freight’s bankruptcy proceeding on or before September 11, 2020.

      SO ORDERED.


Dated: August 24, 2020                          __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
